Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0001083
                                                      29-JUL-2013
                                                      07:55 AM



                         SCWC-11-0001083

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                        BRISON PALENCIA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0001083; CR. NO. 09-1-0114)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2011); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Defendant-

Appellant’s application for writ of certiorari, filed July 25,

2013, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2012) (“The application shall be

filed within thirty days after the filing of the intermediate

court of appeals’ judgment on appeal or dismissal order, unless
the time for filing the application is extended in accordance

with this rule.”).

          DATED:   Honolulu, Hawai#i, July 29, 2013.

Glenn D. Choy
for petitioner                /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                 2